Case 3:18-cv-02542-JSC Document 155-18 Filed 10/12/20 Page 1 of 9




                    TAB T
              Declaration of E. Sluder




               PUBLIC COPY


 Confidential Copy Submitted Under Seal
Lodged Pursuant to Local Rule 79-5(c)-(d)
                     Case 3:18-cv-02542-JSC Document 155-18 Filed 10/12/20 Page 2 of 9


            1    RACHEL S. BRASS, SBN 219301
                   rbrass@gibsondunn.com
            2    GIBSON, DUNN & CRUTCHER LLP
                 555 Mission Street, Suite 3000
            3    San Francisco, CA 94105-0921
                 Telephone: 415.393.8200
            4    Facsimile: 415.393.8306
            5    MICHELE L. MARYOTT, SBN 191993
                 mmaryott@gibsondunn.com
            6    LAUREN M. BLAS, SBN 296823
                   lblas@gibsondunn.com
            7    RONALD GOMEZ, SBN 295274
                    rgomez@gibsondunn.com
            8    GIBSON, DUNN & CRUTCHER LLP
                 333 South Grand Avenue
            9    Los Angeles, CA 90071-3197
                 Telephone:    213.229.7000
          10     Facsimile: 213.229.7520
          11     AMANDA C. MACHIN, admitted pro hac vice
                   amachin@gibsondunn.com
          12     GIBSON, DUNN & CRUTCHER LLP
                 1050 Connecticut Avenue N.W.
          13     Washington, D.C. 20036-5306
                 Telephone: 202.955.8500
          14     Facsimile: 202.467.0539
          15     Attorneys for Defendant
          16                                   UNITED STATES DISTRICT COURT
          17
                                            NORTHERN DISTRICT OF CALIFORNIA
          18
                                                    SAN FRANCISCO DIVISION
          19
                 SHERRY WILLIAM and JOSHUA ASHLEY              CASE NO.: 3:18-cv-02542-JSC
          20     KLAYMAN,
                                                               DECLARATION OF ELIZABETH C.
          21                          Plaintiffs,              SLUDER
                        v.
          22                                                   Judge:       Hon. Jacqueline Scott Corley
                 MORRISON & FOERSTER LLP,
          23                                                   Action Filed: April 30, 2018
                                      Defendant.
          24

          25

          26

          27

          28

Gibson, Dunn &
Crutcher LLP

                         DECLARATION OF ELIZABETH C. SLUDER - CASE NO. 3:18-CV-02542-JSC
                       Case 3:18-cv-02542-JSC Document 155-18 Filed 10/12/20 Page 3 of 9


            1                              DECLARATION OF ELIZABETH C. SLUDER
            2    I, Elizabeth Sluder, declare as follows:
            3            1.     I am a Partner at Morrison & Foerster LLP (“Morrison” or the “Firm”). I am a 2004
            4    graduate of Tulane Law School. I have worked for Morrison as an attorney since 2013. From 2013 to
            5    2015, I was an Of Counsel attorney, and on January 1, 2016, approximately twelve years after I
            6    graduated from law school, I was promoted to partner, my current position. Since I began working for
            7    Morrison, I have worked in the Firm’s Los Angeles office. Through my experience at Morrison, I have
            8    personal knowledge of the matters and information set forth in this declaration and, if called upon to
            9    testify thereto, can and would competently do so.
          10             2.     I began working with Sherry William in or about August 2015, when she joined
          11     Morrison in the Los Angeles office to do project finance work. During her first performance year,
          12     from September 1, 2015 through August 31, 2016, we worked together on at least six deals.
          13             3.     In November 2016, the Associate General Counsel at a client contacted Mr. Chester and
          14     me to inform us of a new transaction. Mr. Chester and I agreed that I would lead the deal. Part of
          15     leading a deal is deciding which attorneys to staff on the deal. At the time, the only associates in our
          16     group were Julia Balas, Sherry William, and                       I decided to staff Ms.        . I asked
          17     Ms.          if she had the availability to assist with this deal, and she agreed.
          18             4.     A few weeks later, Ms. William informed me that she and Mr. Chester had a phone
          19     conversation with the client regarding the deal.
          20             5.     Mr. Chester confirmed shortly thereafter that, although he had participated in a
          21     conversation with the commercial lead at the client, I would run the deal, including preparing the actual
          22     acquisition agreement. I let Mr. Chester know that I had already staffed Ms.               on the deal and
          23     preferred to keep her on, and he agreed with my decision.
          24             6.     I staffed Ms.          on this deal because she and I had worked on a number of deals
          25     together (including matters for the same client) and had a good working relationship.               More
          26     importantly, in my opinion, at the time and to this day, Ms.               was a better attorney than Ms.
          27     William on renewable energy transactions. Although she was three years junior to Ms. William, Ms.
          28              was more efficient, more detail-oriented, and better informed about what was required in a

Gibson, Dunn &
Crutcher LLP

                          DECLARATION OF ELIZABETH C. SLUDER - CASE NO. 3:18-CV-02542-JSC
                     Case 3:18-cv-02542-JSC Document 155-18 Filed 10/12/20 Page 4 of 9


             1   renewable energy merger and acquisition. As a result, she was also more cost-effective to the cost-
             2   conscious client. The decision had nothing to do with the fact that Ms. William had a child and, at the
             3   time, Ms.         did not. Such an accusation is absurd and, frankly, insulting to Ms.
             4          7.      In November 2016, Ms. William and I were working on a deal. We received a document
             5   from one of the parties in the transaction, and I told Ms. William multiple times that she did not need
             6   to mark up the document because we would receive a revised draft from the same party. Ms. William
             7   nevertheless prepared a markup of the document. Because Ms. William’s time on this markup was
             8   unnecessary, I felt that it could not reasonably be billed to the client. I informed Mr. Chester that he
             9   could cut Ms. William’s time on the unnecessary markup from the client bill. A true and correct copy
           10    of my email exchange with Mr. Chester regarding this issue is attached at Exhibit A and is identified
           11    by bates numbers MORRISON-0018013–MORRISON-0018016. I understand that, pursuant to the
           12    parties’ agreement, information in this and other exhibits that would disclose attorney-client privileged
           13    or otherwise confidential information regarding the underlying matter was redacted prior to production.
           14           8.      In or about November 2016, I staffed both Ms. William and Ms.                    on a new
           15    transaction. The client asked me to send an associate to their office in San Francisco for a due diligence
           16    meeting. I asked Ms.           to go to the client meeting because, as the most junior associate on the
           17    deal team, she was the most qualified associate to perform the task and had the lowest billing rate.
           18           9.      As part of the same transaction, Ms. William was required to draft and revise a limited
           19    liability company (LLC) Agreement. This particular agreement was between two parties, which made
           20    it slightly more complicated. Because of this, I provided Ms. William with precedent agreements to
           21    assist her. With these precedents (and other resources available through Morrison’s interoffice
           22    database), and considering her seniority as a seventh year associate and exposure to such agreements
           23    from prior transactions, I did not believe that Ms. William would have any issues with this assignment.
           24    In my opinion, third and fourth year associates are regularly staffed on similar assignments.
           25           10.     In early February 2017, the client requested that we prepare a revised draft of the LLC
           26    Agreement, and Ms. William was tasked with preparing such draft. Prior to submitting her draft, Ms.
           27    William did not reach out to ask any questions or otherwise seek guidance regarding the LLC
           28    Agreement. Ms. William submitted her draft of the LLC Agreement to me a few days before the client

Gibson, Dunn &
Crutcher LLP                                           2
                          DECLARATION OF ELIZABETH C. SLUDER - CASE NO. 3:18-CV-02542-JSC
                     Case 3:18-cv-02542-JSC Document 155-18 Filed 10/12/20 Page 5 of 9


             1   expected the draft, but while I was attending a conference in San Diego. Although we were actively
             2   working on other aspects of the same matter and revising documents while I was in attendance at the
             3   conference, Ms. William never mentioned to me that she had any questions or that there were any
             4   outstanding issues regarding the LLC Agreement that she had sent me. After the conference concluded
             5   (which was the same day we were expected to submit the revised LLC Agreement to the client), I went
             6   to Morrison’s San Diego office to address business matters before driving to Los Angeles (since I
             7   would not be returning to Morrison’s Los Angeles office before going home that night). I expected to
             8   quickly review the draft LLC Agreement, make minor edits, and forward it along to the client. Instead,
             9   when I opened Ms. William’s draft, I saw that Ms. William had not addressed an entire section but for
           10    a note saying that she would recommend looking at precedents. It was clear to me that Ms. William
           11    was unable or unwilling to draft the section (or take the initiative to follow her own advice to look at
           12    precedents available to her). As a result, I determined that it would be more efficient, both in terms of
           13    client costs and my availability to revise and/or review additional drafts, to draft the section myself.
           14           11.     In my opinion, this kind of judgment is something that distinguishes a good associate
           15    from a bad associate. A good associate who does not know how to do something will research the
           16    issue (including reviewing precedents themselves), ask questions (and propose potential resolutions to
           17    those questions), and generally give it their best shot. Ms. William did not ask any questions about the
           18    unaddressed section and instead chose to push the issue down the road. This was not what I expected
           19    of a senior associate in terms of work quality or judgment.
           20           12.     This was not the only time that Ms. William performed below expectations on this same
           21    deal. In another instance, in March 2017, I received an email from the Associate General Counsel of
           22    the client asking if I had time to speak with her that day. Because this was out of the ordinary, I asked
           23    Ms. William if there was anything I should be aware of. Ms. William told me that she was unaware of
           24    any issue.
           25           13.     I immediately called the Associate General Counsel, who told me that she recently had
           26    a conversation with Ms. William. The client said that she did not appreciate Ms. William’s tone on the
           27    call and that she expected better service from the Firm. I was very concerned and embarrassed about
           28    this complaint – it was the first time I had ever received such a complaint – and immediately emailed

Gibson, Dunn &
Crutcher LLP                                           3
                          DECLARATION OF ELIZABETH C. SLUDER - CASE NO. 3:18-CV-02542-JSC
                     Case 3:18-cv-02542-JSC Document 155-18 Filed 10/12/20 Page 6 of 9


             1   the relationship partner for this matter to let her know what had occurred so she would not be caught
             2   unawares if the client contacted her directly. I was upset that the client did not receive the level of
             3   service they expected, but I was also concerned about how this would impact the Firm’s long-term
             4   relationship with the client, if the client thought that I had staffed an associate who was unprofessional.
             5          14.     From that day forward, I participated in all client interactions on that deal. This was an
             6   unexpected level of additional work for me. In the normal course, I could delegate routine client
             7   interactions to a seventh year associate on the deal team. Unfortunately, after this incident I felt as
             8   though I could not trust Ms. William to interact with clients by herself.
             9          15.     Ultimately, I concluded that it would be very difficult to staff Ms. William on my
           10    matters going forward. I felt that her skillset, both as a Project Finance associate and in the more
           11    specific renewable energy space, did not match her senior-associate billing rate. Moreover, at this
           12    point, I had more junior associates who could complete any junior associate-level work and, in my
           13    opinion, did so more effectively.
           14           16.     I understand that Ms. William claims that I refused to meet with her to discuss her 2017
           15    practice plan. Most of the associates in my group who wished to discuss their practice plan would
           16    simply come to my office with a draft of their practice plan for my review. I do not recall Ms. William
           17    ever coming to my office or otherwise providing a draft of her practice plan. Instead, my recollection
           18    is that Ms. William preferred to try and set up lunch meetings. If I declined any invitation, it would
           19    have been because I was very busy at the time and preferred to not schedule any work matters during
           20    the lunch hour. If Ms. William ever came to my office with a draft of her practice plan, or asked to set
           21    a non-lunch meeting for that purpose, I am certain I would have discussed it with her. I have no
           22    recollection of her ever doing so.
           23           17.     After Ms. William returned from her 2017 maternity leave, Mr. Chester and I tried to
           24    schedule a date to deliver her review. Because Mr. Chester and I were both scheduled to travel in early-
           25    to mid- January, the earliest convenient date that we would both be present in the Los Angeles office
           26    was the week of January 22, 2018. A true and correct copy of an email exchange regarding our efforts
           27    to schedule the meeting to deliver Ms. William’s review is attached at Exhibit B and is identified by
           28    MORRISON-0017167 through MORRISON-0017678.

Gibson, Dunn &
Crutcher LLP                                           4
                          DECLARATION OF ELIZABETH C. SLUDER - CASE NO. 3:18-CV-02542-JSC
                       Case 3:18-cv-02542-JSC Document 155-18 Filed 10/12/20 Page 7 of 9


             1           18.    In April 2018 I asked Julia Balas,                 , and our paralegal,              , to
             2   attend a meeting at our client’s offices in San Diego. This meeting was not open to everyone who did
             3   project finance work in LA, or who worked on matters for that client. Instead, this was a pitch
             4   opportunity for Ms. Balas, a senior associate I was actively sponsoring with the hope that she might
             5   someday be promoted to partner. The prospective work was a continuation of work that Ms. Balas,
             6   Ms.           and Ms.            had been doing for the client, so each already had developed an
             7   understanding of the client’s needs and business. Accordingly, I believed we were most likely to win
             8   the work if we proposed the same team. I asked Ms. Balas to lead the pitch for this work because she
             9   was a superstar associate and I thought this would be a good opportunity for her to try and build her
           10    own book of business.
           11            19.    In May 2018, a client sent an email to me, Mr. Chester, and Ms. William, since the three
           12    of us had each worked on previous transactions for the client. In the email, the client asked each of us
           13    to perform specific tasks. The client tasked Ms. William with reviewing the corporate governance of
           14    an acquisition target.   Therefore, as the deal proceeded, Ms. William reviewed the corporate
           15    documents, consistent with my understanding of the client’s request. Unfortunately, this particular
           16    deal died very quickly and, per Ms. William’s reports to me, there ultimately were not many corporate
           17    documents for Ms. William to review before it ended.
           18            20.    Mr. Chester left Morrison in July 2018. At the time, I was very concerned that Mr.
           19    Chester would try to recruit valued associates who worked with both Mr. Chester and me to join him
           20    at his new firm. To relieve any concerns that those associates may have had about Mr. Chester’s
           21    departure, I started scheduling monthly meetings with those associates. The intent was to provide more
           22    transparency into my practice – for example, provide updates on new deals that I had been contacted
           23    about and ongoing business development efforts (pitches, speeches, articles and conferences I was
           24    attending) – and provide a forum for the associates to air any concerns they had about Mr. Chester’s
           25    departure, with the hope that they would gain comfort that I was remaining at Morrison and make them
           26    feel like staying at Morrison was the right decision too. Therefore, while I typically do not schedule
           27    any business meetings or calls over the lunch hour, I decided to host working lunch meetings with the
           28    attorneys staffed on my renewable energy deals in a conscious effort to retain the most talented

Gibson, Dunn &
Crutcher LLP                                           5
                          DECLARATION OF ELIZABETH C. SLUDER - CASE NO. 3:18-CV-02542-JSC
                     Case 3:18-cv-02542-JSC Document 155-18 Filed 10/12/20 Page 8 of 9


             1   associates who were working on my matters. These were not office-wide Project Finance meetings or
             2   meetings of the Energy Working Group. At the time, Ms. William was not speaking to me and never
             3   expressed any interest in working with me again. In addition, she was not valuable to my practice, and
             4   not working on any of my matters at the time. If Mr. Chester had tried to recruit her, or if she had tried
             5   to follow him to his new firm, I would not have made any effort to keep her at Morrison.
             6          21.     Both before and after Mr. Chester’s departure from Morrison, the transactional attorneys
             7   in the Los Angeles office also had monthly lunches, which Ms. William was invited to join and
             8   sometimes attended. One of the primary purposes of these lunches was to discuss the deals and
             9   transactions that the attending partners and associates were working on. This gave associates the
           10    opportunity to gain a better understanding of deal flow in the office and around the Firm.
           11           22.     In September 2019, I attended an event for the Mexican Chamber of Commerce hosted
           12    at our Los Angeles office. I had no role in the planning of this event or in determining who was invited.
           13    It is my belief that this event was planned by the head of Morrison’s marketing team supporting both
           14    the Energy Working Group and the Latin America practice group. I was invited on short notice when
           15    the original Morrison representatives (from our Miami office) were unable to attend. I believe that the
           16    head of marketing also invited                 , who had previously practiced law for several years in
           17    Mexico, and Hector Gallegos. At the time I was championing Ms.                 to this head of marketing
           18    due to her Latin America and cross border experience. This event had nothing to do with renewable
           19    energy or project finance work. As far as I know, Ms.              and I were the only attorneys in Los
           20    Angeles who did project finance work invited to attend. Mr. Gallegos is a litigation partner.
           21           23.     Contrary to Ms. William’s allegations, I do not have a bias against attorneys who are
           22    pregnant, take parental leave, or are parents. Indeed, in just the group of Los Angeles associates who
           23    do project finance work, I have successfully worked with, mentored, and/or sponsored Ms. Balas (who
           24    was pregnant in 2016, had a daughter in March 2017, and who I sponsored to partnership while on her
           25    second maternity leave), Ms.          (who was pregnant in 2019, had a son in February 2020, and took
           26    maternity leave thereafter) and              (who has multiple children).
           27

           28

Gibson, Dunn &
Crutcher LLP                                           6
                          DECLARATION OF ELIZABETH C. SLUDER - CASE NO. 3:18-CV-02542-JSC
Case 3:18-cv-02542-JSC Document 155-18 Filed 10/12/20 Page 9 of 9
